UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 D’RAYFIELD KARY-KHAME SHIPMAN,

             Plaintiff,

        v.
                                                           Civil Action No. 14-384 (CKK)
 NATIONAL RAILROAD PASSENGER
 CORPORATION (AMTRAK),

             Defendant.


                                  MEMORANDUM OPINION
                                     (March 17, 2017)

        Pursuant to Local Civil Rules 72.2 and 72.3, this Court referred this matter to Magistrate
Judge Deborah A. Robinson for full case management up to but excluding trial, and a report and
recommendation on any dispositive motion filed by any party. ECF No. 100. On January 31, 2017,
Judge Robinson’s [122] Report and Recommendation was entered on Defendant’s [104] Motion
for Summary Judgment, and the parties were allowed 14 days to file objections to the
recommendations made by Judge Robinson. The parties were expressly instructed that the
“objections shall specifically identify the portions of the findings and recommendations to which
objection is made and the basis of each objection.” ECF No. 122 at 13. Plaintiff timely filed
objections to the Report and Recommendation on February 13, 2017. ECF No. 123. Defendant
opposed those objections, ECF No. 125, and Plaintiff has filed a reply, ECF No. 126.

         “Any party may file . . . written objections to the magistrate judge’s proposed findings and
recommendations,” and must “specifically identify the portions of the proposed findings and
recommendations to which objection is made and the basis for the objection.” LCvR 72.3(b). Upon
the filing of objections, the “district judge [must] make a de novo determination of those portions
of a magistrate judge’s findings and recommendations to which objection is made,” and may do
so “based solely on the record developed before the magistrate judge, or may conduct a new
hearing, receive further evidence, and recall witnesses.” LCvR 72.3(c). The “district judge may
accept, reject, or modify, in whole or in part, the findings and recommendations of the magistrate
judge, or may recommit the matter to the magistrate judge with instructions.” Id.

        Plaintiff’s objections are not directed at any specific portion of the Report and
Recommendation. Rather, Plaintiff relays his generalized concerns regarding racism and other
injustices in the United States, and the federal court system more specifically. Although the Court
in no way seeks to minimize those concerns, they are not pertinent as a legal matter to the
resolution of Plaintiff’s lawsuit against Defendant. Accordingly, upon careful consideration of the
record in this case and of Magistrate Judge Robinson’s well-reasoned and thorough Report and

                                                 1
Recommendation, the Court ADOPTS and ACCEPTS the [122] Report and Recommendation in
full, and therefore GRANTS Defendant’s [104] Motion for Summary Judgment.

      An appropriate Order accompanies this Memorandum Opinion.


Dated: March 17, 2017


                                                  /s/
                                               COLLEEN KOLLAR-KOTELLY
                                               United States District Judge




                                          2